[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
FACTS
The plaintiff, Maurice Hansen, filed a one-count amended complaint on October 4, 1993 against the defendant, New Haven Legal Assistance Association, Inc. (NHLAA). The plaintiff alleges that his moving company provided moving services for the defendant in December of 1985. The plaintiff alleges further that the defendant paid for some of the services, but still owes the plaintiff $2,684.50.
Pursuant to Practice Book 379, the defendant moved for summary judgment on September 24, 1993. The defendant filed a memorandum in support of its motion and attached the affidavit of Patricia Kaplan, the executive director of NHLAA. The plaintiff timely filed a memorandum in opposition to the motion. The plaintiff also submitted an affidavit in opposition to the motion.
DISCUSSION
"A claim that an action is barred by the lapse of a statute of limitations must be pleaded by a special defense."  Midstate Electronics Co. v. Nova Electronics, 10 Conn. L. Rptr. 349, 353 (November 12, 1993, Fracasse, J.), citing Forbes v. Ballaro,31 Conn. App. 235, 239, 624 A.2d 389 (1993); Mac's Car City, Inc. v. DeNigris, 18 Conn. App. 525, 528, 559 A.2d 712 (1989); Practice Book 164. "The rules of practice in Connecticut no longer require that the pleadings be closed before a party may move for summary judgment."  Engman v. Laschever, 9 Conn. L. Rptr. 312 (June 28, 1993, Hennessey, J.), citing Practice Book 379 (amended October 1, 1992). Nevertheless, "a statute of limitations defense must be specially pleaded before it may be raised as a basis for a summary judgment motion."  Id., 313. CT Page 956
In the present case, the defendant has moved for summary judgment on the ground that the plaintiff's cause of action is barred by the statute of limitations, General Statutes 52-576. The defendant, however, has not filed an answer nor a special defense in response to the plaintiff's complaint. Since the defendant has failed to specially plead the statute of limitations as a special defense, the motion for summary judgment must be denied. Mac's Car City, Inc. v. DeNigris, supra, 528-529.
CONCLUSION
Based on the foregoing, the Defendant's Motion for Summary Judgment is denied.
Michael Hartmere, Judge